Citation Nr: 0626221	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected 
(bilateral) tinnitus, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1975 and July 1981 to November 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005), that reversed a decision of the Board that concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under pre-June 13, 2003 regulations.  
VA disagreed with the Court's decision in Smith and appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  On June 19, 2006, the Federal Circuit 
issued a decision in the appeal of Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  Accordingly, by Memorandum dated 
in July 2006, the Secretary of VA lifted the stay.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum schedular rating 
authorized under versions of Diagnostic Code 6260 in effect 
prior to and beginning June 13, 2003; the disability picture 
caused by the tinnitus is not so unusual as to render the 
application of the regular schedular rating provisions 
impractical.



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for (bilateral) tinnitus, 
and the criteria for an extraschedular rating have not been 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.87, Diagnostic Code 6260 (2002 & 2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R.   
§ 3.159 (2005).  The provisions of the VCAA, however, have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 

By a rating decision dated in September 2001, the RO granted 
service connection for tinnitus and assigned an initial 
rating of 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2000).  In March 2003, the veteran filed the instant 
claim for separate ratings of 10 percent for each ear for 
tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the CAVC 
held that the pre-June 10, 1999 and pre-June 13, 2003 
versions of Diagnostic Code 6260 required that VA assign dual 
10-percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that CAVC erred in not deferring to VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
versions of Diagnostic Code 6260 in effect prior to and 
beginning June 13, 2003, preclude an evaluation in excess of 
a single 10-percent for tinnitus.  As there is no legal basis 
upon which to award, separate schedular evaluations for 
tinnitus in each ear must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, any limits on the veteran's employability due to his 
tinnitus were contemplated in the award of a 10 percent 
rating.  The Board finds that the evidence does not show that 
the veteran's tinnitus has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation or necessitated frequent periods of 
hospitalization during the course of this appeal.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such injuries and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1 (2005).  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  


ORDER

An increased rating in excess of 10 percent for service-
connected (bilateral) tinnitus is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


